UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54347 ENTEROLOGICS, INC. (Exact name of registrant as specified in its charter) 1264 University Avenue West, Suite 404 St. Paul, Minnesota 55104 (Address of principal executive offices) (Zip Code) (516) 303-8181 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 37,163,391shares of common stock, $0.0001 par value, issued and outstanding as of August 8, 2012. TABLE OF CONTENTS PART I- Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II – Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ENTEROLOGICS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS ASSETS June 30, December31, CURRENT ASSETS Unaudited Audited Cash $ $ TOTAL CURRENT ASSETS Patent, (net of Accumulated Amortization of $15,153 and $12,691 respectively) Website Costs, (net of Accumulated Amortization of $1,310 and $786 respectively) OTHER ASSETS Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY / (DEFICIENCY) CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related party Accrued Interest Notes payable Notes payable - related party Total Current Liabilities LONG TERM LIABILITIES Notes payable TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - STOCKHOLDERS’ EQUITY / (DEFICIENCY) Preferred Stock, $0.0001 par value, 5,000,000 shares authorized,none issued and outstanding - Common stock, $0.0001 par value, 150,000,000 shares authorized,36,163,391 and 26,020,000 shares issued and outstanding, respectively $ $ Additional paid in capital Accumulated deficit - during developmental stage ) ) Total Stockholders’ Equity / (Deficiency) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY / (DEFICIENCY) $ $ 3 ENTEROLOGICS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS For the ThreeMonths Ended For the ThreeMonths Ended For the SixMonths Ended For the SixMonths Ended For the PeriodSeptember 2, 2009Inception to June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 June 30, 2012 OPERATING EXPENSES Professional fees $ Consulting fees - Research and Development Compensation expense - General and administrative Amortization Expense Total Operating Expenses LOSS BEFORE PROVISION FOR INCOME TAXES ) OTHER INCOME / (EXPENSES) Interest income 5 Loan amortization expense- related party and Financing Fees ) Interest expense ) Provision for Income Taxes - - NET LOSS $ ) $ ) Net loss per share - basic and diluted - Weighted average number of shares outstanding during the period - basic and diluted 4 ENTEROLOGICS, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY / (DEFICIENCY) FOR THE PERIOD FROM SEPTEMBER 2, 2009 (INCEPTION) TO JUNE 30,2012 Preferred Stock Common Stock Additional Paid-In Subscription Accumulated Deficit - Development Total Stockholders' Equity / Shares Amount Shares Amount Capital Receivable Stage (Deficiency) BALANCE, December 31, 2009 - - ) ) Imputed Compensation - Common stock issued for services - - 2 58 - - 60 Cash received from issuance of common stock - 20 - 20 Net loss, for the year ended December 31, 2010 - ) ) BALANCE, DECEMBER 31, 2010 - - - ) ) Imputed Compensation - Sale of common stock - private placement $.05 per share - - - Common stock issued for loan comitment fees $.05 per share - - 50 - - Common stock issued for purchase of Bio-Balance 39 Net loss, for year ended December 31, 2011 - ) ) BALANCE, DECEMBER 31 2011 - $
